Citation Nr: 0628822	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  93-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

An August 2001 Board decision on this claim was vacated by 
the United States Court of Appeals for Veterans Claims 
(Court) for failure to discuss VA's claimant notification 
requirements.


FINDINGS OF FACT

1.  In July 1995, the Board determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for hypertension.

2.  Evidence submitted since the July 1995 Board decision 
either does not bear directly and substantially upon the 
specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's July 1995 decision denying service connection 
for hypertension is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2005).

2.  The evidence received since the Board's July 1995 denial 
of service connection for hypertension is not new and 
material, and the veteran's claim for benefits has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that the evidence presented to reopen his 
claim for service connection for hypertension is not only new 
and material, but also is sufficient to grant service 
connection, particularly when that evidence is considered in 
light of the entire record.  He claims that he was treated 
for hypertension during military service and that he has 
suffered from residual disability since then.  In the 
alternative, he claims that Indomethacin, which he has been 
taking for his service connected left knee, has caused 
hypertension.

In a July 1995 decision, the Board denied service connection 
for hypertension.  As such, the veteran's claim may only be 
reopened and considered on the merits if new and material 
evidence has been received.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).

In its 1995 decision, the Board noted that the veteran had 
not submitted evidence that hypertension was related to 
service.  The Board pointed out that there were no records of 
treatment, characteristic complaints, or clinical findings of 
hypertension during service.  Furthermore, there was no 
medical evidence of a causal relationship between military 
service and development of hypertension.

The Board notes that in the previously denied claim in 1995, 
the veteran claimed service connection on a direct basis.  
The veteran now also claims that he acquired hypertension 
secondary to the medication he takes for a service-connected 
knee disorder.  While the veteran presents a different 
argument regarding hypertension, the Federal Circuit, in 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000), 
concluded that the new and material evidence requirement set 
forth in 38 U.S.C.A. § 5108 applied to the reopening of a 
claim regardless of the grounds on which the claim was 
previously disallowed.

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prove[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Secondly, the evidence must be 
shown to be actually "new," that is, not of record when the 
last final decision denying the claim was made.  See Evans, 9 
Vet. App. at 283; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  Hodge, 155 
F.3d at 1363.  New evidence will be presumed credible at this 
point solely for the purpose of determining whether a claim 
should be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.  The Board notes that, in the May 2006 supplemental 
statement of the case (SSOC), the RO indicated that the claim 
was reopened.  However, the Board must independently 
determine whether reopening is proper.  Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995).  

Records submitted after the July 1995 Board decision include: 
1) written statements of the veteran; (2) duplicate medical 
records; (3) VA and private clinical records dated between 
1997 and 2004; (4) medication instructions; (5) a September 
1998 medical statement; and (6) an April 2006 VA medical 
opinion.  After a review of the record, the Board concludes 
that this evidence is not new and material.  Accordingly, 
this claim is not reopened.

The veteran's written statements regarding his disorder 
basically recount his earlier statements.  They are in 
essence cumulative and redundant.  The veteran continues to 
suggest that there is a relationship between his disorder and 
military service.  In fact, he states he had hypertension in 
service and at the time of his 1973 knee surgery.  He also 
now claims that the analgesic he is taking for his service-
connected knee disability causes hypertension.  However, it 
should be pointed out that the record does not contain any 
medical statements or opinions indicating that there is a 
causal relationship between hypertension and military service 
or between hypertension and the service-connected knee 
disorder.  The veteran's opinions and statements linking his 
condition to service are not competent evidence in this case.


The Board also considered the duplicate copies of medical 
records.  Duplicate copies of records previously considered, 
such as the copies of medical records, are not considered 
"new" evidence.  As they have been previously considered, 
they do not add to the evidentiary picture.

The additional clinical records simply show that the veteran 
is receiving treatment for various chronic disabilities 
including hypertension.  Although this medical evidence is 
new, and reports current diagnoses, this additional 
documentation solely addresses the veteran's current medical 
condition, without commenting on the etiology of 
hypertension.  The clinical records pertain to treatment 
provided years after separation from active service and do 
not contain medical nexus evidence linking hypertension to 
service or to a service-connected disability.  They have no 
bearing on the issue of service incurrence and therefore, are 
not material.  See Shoop v. Derwinski, 3 Vet. App. 45, 47 
(1992).

In support of his claim that Indomethacin, which he has been 
taking for his service connected left knee, causes 
hypertension, the veteran has submitted medication 
instructions that note that one of the less common or rare 
side effects of non-steroidal anti-inflammatory drugs is 
increased or unusually high blood pressure.  He also 
submitted a statement from a physician, Dr. H.R. Pyle, who 
conducted a June 1998 VA compensation examination.  The 
statement dated in September 1998 appears to be in response 
to a question of the veteran.  The examiner stated:

I am not certain exactly what I told you when I 
did your C&P exam, and I don't recall what 
medications you are on.  There can be an 
interaction between certain anti-inflammatory 
drugs and certain medications that are used to 
treat blood pressure.  Some anti-inflammatory 
drugs may blunt the anti-hypertensive effect of 
certain drugs, particularly ace inhibitors and 
diuretics.  I still use them together, but 
realize there can be an interaction.

With regard to the medication instructions and the VA 
physician's statement, the Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).

The medication instructions submitted by the veteran fail to 
demonstrate that there is a likely relationship between the 
veteran's service-connected left knee disability (or 
medication) and his hypertension.  The instructions in 
general discuss non-steroidal anti-inflammatory drugs, 
including their use, precautions, and possible side effects.  
They are not competent nexus evidence of a relationship 
between the veteran's hypertension and his left knee 
disability.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
The medication instructions, intended by the veteran as 
treatise evidence, must "not simply provide speculative 
generic statements not relevant to the veteran's claim."  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 
11 Vet. App. 314, 317 (1998).  Moreover, the Board finds that 
the opinion articulated by Dr. Pyle in 1998 does not meet the 
standard set forth in Wallin, and does not raise the 
possibility of a nexus between the veteran's medication and 
his currently demonstrated hypertension.  It does not apply 
the specific facts to this specific case.  Sacks.  
Additionally, Dr. Pyle's April 2006 medical opinion -- which 
does consider the specific facts of the case -- indicates 
that the veteran's hypertension was not caused, in whole or 
in part, by medication for the veteran's service-connected 
left knee disability.  It is not material because it does not 
tend to prove, or actually prove, that the veteran's 
hypertension is related to service or to a service-connected 
disability.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Rather, it is the opposite of the requisite medical 
nexus evidence.  

As none of the evidence added to the record since the Board's 
1995 decision, either by itself or in the context of all the 
evidence, both old and new, is competent medical evidence 
reflecting a nexus between hypertension and military service, 
the Board concludes that this evidence does not constitute 
new and material evidence sufficient to reopen the claim for 
service connection.


VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in March 2004, June 2004, January 
2006, and April 2006 letters.  The notice in April 2005 
complied with the requirements stated in Kent v. Nicholson, 
No. 04181 (U.S. Vet App. March 31, 2006).  The April 2006 
notice complied with the specific requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board acknowledges 
that these letters were sent to the veteran after the 
decision that is the basis for this appeal.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was already decided - and appealed -- by the time 
the current section 5103(a) notice requirement was enacted in 
November 2000.  The Court acknowledged in Pelegrini v. 
Principi, 18 Vet. App. 112, at 120 (2004), that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received in this case.  Notice was provided 
before the May 2006 supplemental statement of the case, and 
that supplemental statement of the case contained 
38 C.F.R. § 3.159 and told the veteran that he could submit 
additional evidence and was before the transfer of the case 
to the Board.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA and private medical records, VA examination reports and 
medical opinions, and lay evidence.  VA made reasonable 
attempts to obtain all identified relevant records, including 
1973 clinical records that are unable to be retrieved per 
2005 notifications.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for hypertension is not reopened 
and remains denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


